Citation Nr: 0717271	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  01-05 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for spondylolisthesis of 
the lumbosacral spine, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from November 1988 until April 
1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2000 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

This matter was previously before the Board in June 2004.  At 
that time, a remand was ordered to accomplish additional 
development.


FINDINGS OF FACT

Throughout the rating period on appeal, the veteran's 
spondylolisthesis of the lumbosacral spine has been 
manifested by subjective complaints of pain, with radiation 
to both lower extremities, productive of severe limitation of 
motion, with no more than mild neurological deficit.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 40 
percent for spondylolisthesis of the lumbosacral spine, prior 
to September 23, 2002, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295; 
(as in effect prior to September 26, 2003); 38 C.F.R. 
§ 4,71a, Diagnostic Code 5293 (as in effect prior to 
September 23, 2002).

2.  The schedular criteria for a separate 40 percent 
evaluation for orthopedic manifestations of the service-
connected spondylolisthesis of the lumbosacral spine, from 
September 23, 2002, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (as in 
effect prior to September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect from September 23, 2002 to 
September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5242, 5243 (as in effect from September 26, 2003). 

3.  The schedular criteria for a separate 10 percent 
evaluation for neurologic manifestations of the service-
connected spondylolisthesis of the lumbosacral spine 
involving the left lower extremity, from September 23, 2002, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (as in effect from September 23, 
2002 to September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5242, 5243 (as in effect from September 26, 
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 8520, 8521, 8524, 
8525, and 8526 (2006).

4.  The schedular criteria for a separate 10 percent 
evaluation for neurologic manifestations of the service-
connected spondylolisthesis of the lumbosacral spine 
involving the right lower extremity, from September 23, 2002, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (as in effect from September 23, 
2002 to September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5242, 5243 (as in effect from September 26, 
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 8520, 8521, 8524, 
8525, and 8526 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of June 2004 and November 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  

The letters discussed above did not inform the veteran of the 
laws pertaining to disability ratings or effective dates.  In 
this regard, the Board acknowledges that in 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Veterans Court, the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  See also Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).   In the present case, the information 
regarding disability ratings and effective dates was later 
provided in a September 2006 supplemental statement of the 
case.  As such, the effect of the initial omission of such 
information did not deny the appellant a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Thus, no prejudice is found here.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, the veteran's 
statements in support of his appeal are affiliated with the 
claims folder.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

The veteran's claim of entitlement to an increased rating for 
his service-connected back disability was received on 
November 24, 1999.  Since that time he is assigned a 40 
percent evaluation for spondylolisthesis of the lumbosacral 
spine.

At the outset, it is observed that the schedular criteria for 
disabilities of the spine have undergone revisions twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic code 5293 (intervertebral disc 
syndrome), was effective September 23, 2002.  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  

The Board will first consider whether the schedular criteria 
in effect prior to September 23, 2002, serve as a basis for 
an increased rating here.  In this vein, it is noted that the 
veteran was initially rated pursuant to Diagnostic Code 5295, 
for lumbosacral strain.  However, that Code section does not 
afford an evaluation in excess of 40 percent.  Similarly, 
Diagnostic Code 5292, concerning limitation of motion of the 
lumbar spine, provides a maximum benefit of 40 percent.  
Thus, an increased rating is also not possible under that 
Code section.  

The only remaining relevant Diagnostic Code prior to 
September 23, 2002, is 5293, pertaining to intervertebral 
disc syndrome.  Under that Code section, a 60 percent rating 
is warranted for pronounced impairment, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief. 

In the present case, outpatient treatment records dated in 
1999 and 2000 reflect complaints of radicular pain into the 
legs.  However, despite such complaints, the objective 
evidence does not indicate a disability picture most nearly 
approximated by the next-higher 60 percent evaluation under 
the old version of Diagnostic Code 5293.  Indeed, an October 
1999 VA treatment record indicated a negative straight leg 
test.  Another VA clinical record dated that same month again 
showed a negative straight leg raise, normal lower extremity 
strength testing, and normal sensory findings.  Deep tendon 
reflexes were 2+ bilaterally in the patellar and Achilles 
tendons and toes were downgoing bilaterally.  A subsequent VA 
treatment report dated in September 2000 again showed normal 
coordination and sensory findings.  A VA discharge report 
dated in October 2000 showed that the veteran had 5/5 
strength in the lower extremities, and that muscle tone and 
bulk were normal.  There was no deficit in coordination or 
sensation.  Romberg testing was negative.  

In finding that an increased rating is not warranted under 
the old version of Diagnostic Code 5293, the Board 
acknowledges a positive straight leg finding bilaterally 
noted in a December 2000 outpatient treatment report.  The 
Board has also considered additional functional limitation 
due to factors such as pain, weakness, fatigability and 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the 
veteran's complaints of pain have been considered, along with 
the evidence indicating his need for a back brace and pain 
medications.  However, the currently assigned 40 percent 
rating already contemplates severe limitation of motion and 
functional deficits associated therewith.  Therefore, in the 
absence of neurologic symptomatology set forth under 
Diagnostic Code 5293, an award of a higher rating is not 
appropriate here.  

In sum, the veteran's disability picture does not most nearly 
approximate the 60 percent criteria under the old version of 
Diagnostic Code 5293.  As such, the veteran is not entitled 
to a rating in excess of 40 percent under the schedular 
criteria for disabilities of the spine as in effect prior to 
September 23, 2002.  

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, for the period from 
September 23, 2002 to September 25, 2003, Diagnostic Code 
5293 states that intervertebral disc syndrome is to be 
evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002 to September 25, 2003, a 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the last 12 
months.  A 60 percent disability rating is warranted where 
the evidence reveals incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  Therefore, the revised version of Diagnostic Code 
5293, as in effect from September 23, 2002 to September 25, 
2003, cannot serve as a basis for an increased rating on the 
basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, the 
Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's 
spondylolisthesis of the lumbosacral spine.  As noted above, 
one relevant Diagnostic Code for consideration in this regard 
is Diagnostic Code 5292, concerning limitation of motion of 
the lumbar spine.  

In the present case, the claims file does not contain 
pertinent evidence dated between September 23, 2002, and 
September 26, 2003.  In this regard, 38 C.F.R. § 4.1 provides 
that, in evaluating a disability, such disability is to be 
viewed in relation to its whole recorded history.  Therefore, 
the Board will consider other evidence that is found to shed 
light on the veteran's disability picture during the period 
in question.  In this vein, although dated after September 
26, 2003, the Board finds a December 2004 VA examination to 
be instructive in evaluating the veteran's low back 
disability.  That examination report revealed marked 
limitation of all movement in the low back.  The veteran had 
no more than 10 degrees of any waist movement.  
Musculoskeletal pain was also noted.  

Based on the foregoing, the Board concludes that the 
objective evidence supports a finding of severe limitation of 
motion.  Accordingly, a 40 percent rating under Diagnostic 
Code 5292 is warranted.  

Based on the foregoing, a 40 percent rating for orthopedic 
manifestations of the veteran's low back disability is for 
application.  Moreover, no alternate Code sections afford a 
rating in excess of that amount.  Indeed, as the medical 
evidence does not demonstrate functional impairment 
comparable to ankylosis, even with consideration of 
additional functional impairment due to pain, Diagnostic 
Codes 5286 and 5289 are not for application.  Moreover, 
Diagnostic Code 5295, for lumbosacral strain, does not 
provide a rating in excess of 40 percent.  There are no other 
relevant Code sections to consider.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected chronic lumbosacral strain with degenerative disc 
disease and radiculopathy.  

In the present case, the objective neurological findings 
relate to the lower extremities.  Thus, diagnostic codes 
8522-8530 are potentially applicable.  

The neurologic findings shown in the outpatient treatment 
records have been described previously.  Such findings 
warrant a finding of no more than mild symptomatology.  
Moreover, although the veteran complained of tingling in his 
feet at the time of his December 2004 VA examination, no 
sensory loss was shown in the legs.  It was also unclear 
whether there was any lower extremity weakness.  There was no 
evidence of nerve damage.  

For the foregoing reasons, then, the neurologic 
manifestations of the veteran's spondylolisthesis of the 
lumbosacral spine are found to be mild in degree.  
As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the Diagnostic Code affording the 
highest possible rating evaluation for "mild" neurological 
symptoms.  In this manner, the Board satisfies its obligation 
to resolve all reasonable doubt in favor of the veteran.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the present 
case, a 10 percent rating for mild disability is afforded 
under Diagnostic Codes 8520, 8521, 8524, 8525, and 8526.  All 
remaining potentially relevant Code sections provide only 10 
percent or noncompensable evaluations.  Thus, the veteran is 
entitled to a 10 percent rating under Diagnostic Code 8520, 
8521, 8524, 8525 or 8526 for the neurologic manifestations of 
the disability at issue.  Moreover, as indicated in a note to 
38 C.F.R. § 4.124a, the ratings for the peripheral nerves are 
for unilateral involvement.  Therefore, because bilateral 
involvement is demonstrated in the present case, separate 10 
percent ratings are applicable to each 
lower extremity.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were again revised effective 
September 26, 2003 (as codified in relevant part at 38 C.F.R. 
§ 4.71, Diagnostic Codes 5237, 5238, 5243 (2006).  Under 
these relevant provisions, a 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  Finally, 
unfavorable ankylosis of the entire spine warrants a 100 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
for lumbosacral strain; Diagnostic Code 5242 for degenerative 
arthritis of the spine; and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 40 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 40 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237, 5242, and 5243.  Indeed, a finding 
of ankylosis of the lumbar spine is required in order for the 
veteran to qualify for the next-higher 50 percent evaluation 
under the General Rating Formula for Disabilities of the 
Spine.  Here, ankylosis, or functional limitation comparable 
therewith, has not been demonstrated.  Thus, based on the 
analysis of those criteria set forth above, the veteran 
remains entitled to no more than a 40 percent evaluation for 
the orthopedic manifestations of his service-connected 
spondylolisthesis for the period from September 26, 2003.  

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should continue to be rated separately under an 
appropriate Diagnostic Code.  Thus, the two 10 percent 
separate ratings for peripheral nerve disability of the 
bilateral lower extremities established beginning September 
23, 2002, remains intact.  For the reasons already discussed, 
the evidence fails to support a rating in excess of that 
amount for the veteran's neurologic manifestations of his 
back disability.  Thus, from September 26, 2003, the veteran 
continues to be entitled to separate evaluations for the 
orthopedic and neurologic manifestations of his 
spondylolisthesis.  Again, there is no basis for separate 
evaluations in excess of those amounts.  

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


ORDER

Prior to September 23, 2002, entitlement to a rating in 
excess of 40 percent for spondylolisthesis of the lumbosacral 
spine is denied.

From September 23, 2002, entitlement to a separate 40 percent 
evaluation for orthopedic manifestations of spondylolisthesis 
of the lumbosacral spine is granted, subject to the 
applicable law governing the award of monetary benefits.

From September 23, 2002, entitlement to a separate 10 percent 
evaluation for neurologic manifestations of spondylolisthesis 
of the lumbosacral spine involving the left lower extremity 
is granted, subject to the applicable law governing the award 
of monetary benefits.

From September 23, 2002, entitlement to a separate 10 percent 
evaluation for neurologic manifestations of the 
spondylolisthesis of the lumbosacral spine involving the 
right lower extremity is granted, subject to the applicable 
law governing the award of monetary benefits.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


